       Case 18-05380                  Doc 38          Filed 03/25/19 Entered 03/25/19 14:46:08                                     Desc Main
                                                       Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 18-05380
                                                                       §
TOMASZ S. WOZNY                                                        §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 02/27/2018. The
        undersigned trustee was appointed on 02/27/2018.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

     4.          The trustee realized gross receipts of                                                                            $11,730.01

                          Funds were disbursed in the following amounts:

                         Payments made under an interim distribution                                                                       $0.00
                         Administrative expenses                                                                                           $0.00
                         Bank service fees                                                                                                $22.60
                         Other Payments to creditors                                                                                       $0.00
                         Non-estate funds paid to 3rd Parties                                                                              $0.00
                         Exemptions paid to the debtor                                                                                     $0.00
                         Other payments to the debtor                                                                                      $0.00

                         Leaving a balance on hand of1                                                                             $11,707.41

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 18-05380                 Doc 38           Filed 03/25/19 Entered 03/25/19 14:46:08                                     Desc Main
                                                       Document     Page 2 of 12
     6. The deadline for filing non-governmental claims in this case was 08/16/2018 and the deadline
        for filing government claims was 08/27/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $1,923.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $1,923.00,
for a total compensation of $1,923.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$15.90, for total expenses of $15.90.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/12/2019                                                         By:      /s/ David P. Leibowitz
                                                                                  Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                             Case 18-05380                 Doc 38    Filed 03/25/19
                                                                                                FORM 1Entered 03/25/19 14:46:08                                     Desc Main
                                                                                       Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                       RECORD  12 REPORT                                                             Page No:    1              Exhibit A
                                                                                                         ASSET CASES

Case No.:                     18-05380                                                                                                                     Trustee Name:                               David Leibowitz
Case Name:                    WOZNY, TOMASZ S.                                                                                                             Date Filed (f) or Converted (c):            02/27/2018 (f)
For the Period Ending:        3/12/2019                                                                                                                    §341(a) Meeting Date:                       04/03/2018
                                                                                                                                                           Claims Bar Date:                            08/16/2018

                                 1                                                2                               3                                4                        5                                         6

                          Asset Description                                    Petition/                  Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                    Unscheduled                 (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                 Value                           Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

 Ref. #
1       2007 Ford E-250                                                               $2,500.00                                   $0.00                                          $0.00                                            FA
2       2014 Ford F-150                                                            $21,000.00                               $1,540.95                                            $0.00                                            FA
3       2018 Honda Odyssey                                                         $20,000.00                                     $0.00                                          $0.00                                            FA
4       50% interest in 2014 Alumacraft 195 T-Pro 19'                                 $8,000.00                             $8,000.00                                       $7,500.00                                             FA
        3"
Asset Notes:      Updated per amended schedule B (dkt #15)


                 Trustee sold estate's interest for $7,500.00 to the Debtor's spouse, per order entered 07/18/2018 (dkt #33).
5       Household goods                                                                $500.00                                    $0.00                                          $0.00                                            FA
6       Electronics                                                                    $250.00                                    $0.00                                          $0.00                                            FA
7       Clothes                                                                         $50.00                                    $0.00                                          $0.00                                            FA
8       Wedding band                                                                   $200.00                                    $0.00                                          $0.00                                            FA
9       Cash                                                                            $32.00                                    $0.00                                          $0.00                                            FA
10      Husband - Checking x8277 Bank of America                                        $16.73                                    $0.00                                          $0.00                                            FA
11      Husband - Savings x3257 Bank of America                                         $40.89                                    $0.03                                          $0.00                                            FA
12      WT & M Home Improvements & Development                                           $0.00                                    $0.00                                          $0.00                                            FA
        Inc. 100% interest
13      WT & M Home Improvements Inc. 100%                                               $0.00                                    $0.00                                          $0.00                                            FA
        interest
14      Public Utilities ComEd Security Deposit                                        $110.00                                  $110.00                                          $0.00                                            FA
15      Driver's License                                                                 $0.00                                    $0.00                                          $0.00                                            FA
16      2017 State                                                                    $1,125.00                                   $0.00                                          $0.00                                            FA
17      2017 Federal                                                                  $1,501.00                                   $0.00                                          $0.00                                            FA
18     Refund of Overpayment - Ford Motor Credit            (u)                          $0.00                              $4,230.01                                       $4,230.01                                             FA
       Company
Asset Notes:    Check received from Ford Motor Credit Company


TOTALS (Excluding unknown value)                                                                                                                                                                     Gross Value of Remaining Assets
                                                                                   $55,325.62                              $13,880.99                                       $11,730.01                                       $0.00
                                          Case 18-05380      Doc 38   Filed 03/25/19
                                                                                 FORM 1Entered 03/25/19 14:46:08                             Desc Main
                                                                        Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY    4 of AND
                                                                                        RECORD  12 REPORT                                                     Page No:    2              Exhibit A
                                                                                    ASSET CASES

Case No.:                  18-05380                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 WOZNY, TOMASZ S.                                                                                         Date Filed (f) or Converted (c):            02/27/2018 (f)
For the Period Ending:     3/12/2019                                                                                                §341(a) Meeting Date:                       04/03/2018
                                                                                                                                    Claims Bar Date:                            08/16/2018

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)




Initial Projected Date Of Final Report (TFR):   12/31/2018                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                              Case 18-05380       Doc 38  Filed 03/25/19
                                                                                     FORMEntered
                                                                                             2       03/25/19 14:46:08                                    Desc MainPage No: 1                     Exhibit B
                                                                            Document       Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-05380                                                                                               Trustee Name:                         David Leibowitz
 Case Name:                       WOZNY, TOMASZ S.                                                                                       Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3335                                                                                             Checking Acct #:                      ******8001
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:             2/27/2018                                                                                              Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                3/12/2019                                                                                              Separate bond (if applicable):

       1                2                                3                                            4                                                          5                 6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                                   Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                          Tran Code            $                   $


05/15/2018            (18)     Ford Motor Credit Company             Refund of Overpayment - Ford Motor Credit Company                    1221-000             $4,230.01                                     $4,230.01
05/31/2018                     Green Bank                            Bank Service Fee                                                     2600-000                                        $3.74            $4,226.27
06/29/2018                     Green Bank                            Bank Service Fee                                                     2600-000                                        $6.81            $4,219.46
07/18/2018            (4)      Bernadetta Wozny                      Payment for Estate's Interest in Debtor's Boat                       1129-000             $7,500.00                                 $11,719.46
07/31/2018                     Green Bank                            Bank Service Fee                                                     2600-000                                       $12.05          $11,707.41

                                                                                        TOTALS:                                                                $11,730.01               $22.60           $11,707.41
                                                                                            Less: Bank transfers/CDs                                                $0.00                $0.00
                                                                                        Subtotal                                                               $11,730.01               $22.60
                                                                                            Less: Payments to debtors                                               $0.00                $0.00
                                                                                        Net                                                                    $11,730.01               $22.60



                     For the period of 2/27/2018 to 3/12/2019                                                         For the entire history of the account between 05/15/2018 to 3/12/2019

                     Total Compensable Receipts:                      $11,730.01                                      Total Compensable Receipts:                                $11,730.01
                     Total Non-Compensable Receipts:                       $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $11,730.01                                      Total Comp/Non Comp Receipts:                              $11,730.01
                     Total Internal/Transfer Receipts:                     $0.00                                      Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $22.60                                     Total Compensable Disbursements:                                 $22.60
                     Total Non-Compensable Disbursements:                   $0.00                                     Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $22.60                                     Total Comp/Non Comp Disbursements:                               $22.60
                     Total Internal/Transfer Disbursements:                 $0.00                                     Total Internal/Transfer Disbursements:                            $0.00
                                             Case 18-05380        Doc 38  Filed 03/25/19
                                                                                     FORMEntered
                                                                                             2       03/25/19 14:46:08                        Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 6 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-05380                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       WOZNY, TOMASZ S.                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3335                                                                                  Checking Acct #:                      ******8001
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            2/27/2018                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               3/12/2019                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                $11,730.01                 $22.60           $11,707.41




                     For the period of 2/27/2018 to 3/12/2019                                             For the entire history of the case between 02/27/2018 to 3/12/2019

                     Total Compensable Receipts:                      $11,730.01                          Total Compensable Receipts:                                $11,730.01
                     Total Non-Compensable Receipts:                       $0.00                          Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $11,730.01                          Total Comp/Non Comp Receipts:                              $11,730.01
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $22.60                         Total Compensable Disbursements:                                 $22.60
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $22.60                         Total Comp/Non Comp Disbursements:                               $22.60
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                                  CLAIM ANALYSIS REPORT03/25/19 14:46:08                            Page No:         1
                   Case 18-05380                Doc 38        Filed 03/25/19  Entered                                       Desc Main
                                                               Document      Page 7 of 12                                                Exhibit C

Case No.             18-05380                                                                                                  Trustee Name: David Leibowitz
Case Name:           WOZNY, TOMASZ S.                                                                                                          Date: 3/12/2019
Claims Bar Date:     08/16/2018

 Claim         Creditor Name            Claim        Claim       Uniform       Amount         Amount          Interest         Tax                   Net
  No.:                                  Class        Status       Tran         Allowed         Paid                                           Remaining
                                                                  Code                                                                          Balance

          DAVID P. LEIBOWITZ        Trustee         Allowed      2100-000         $1,923.00           $0.00         $0.00            $0.00               $1,923.00
                                    Compensatio
                                    n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ        Trustee         Allowed      2200-000           $15.90            $0.00         $0.00            $0.00                  $15.90
                                    Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAKELAW                   Attorney for    Allowed      3120-000           $17.52            $0.00         $0.00            $0.00                  $17.52
                                    Trustee
                                    Expenses
                                    (Trustee
                                    Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LAKELAW                   Attorney for    Allowed      3110-000          $840.00            $0.00         $0.00            $0.00                 $840.00
                                    Trustee Fees
                                    (Trustee
                                    Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
      1   DISCOVER BANK             Payments to     Allowed      7100-900         $5,576.92           $0.00         $0.00            $0.00               $5,576.92
                                    Unsecured
                                    Credit Card
                                    Holders
           Discover Products Inc
           PO Box 3025
           New Albany OH
           43054-3025
      2   FIRST NATIONAL            Payments to     Allowed      7100-900         $8,492.62           $0.00         $0.00            $0.00               $8,492.62
          BANK OF OMAHA             Unsecured
                                    Credit Card
                                    Holders
         1620 Dodge St., Stop
         Code 3105
         Omaha NE 68197
Claim Notes: (2-1) American Express ending in 1140 issued by First National Bank of Omaha
      3   AMERICAN EXPRESS          Payments to     Allowed      7100-900       $27,354.90            $0.00         $0.00            $0.00            $27,354.90
          NATIONAL BANK             Unsecured
                                    Credit Card
                                    Holders
          c/o Becket and Lee LLP
          PO Box 3001
          Malvern PA 19355-0701
                                                                 CLAIM ANALYSIS REPORT03/25/19 14:46:08                        Page No:         2
                   Case 18-05380                Doc 38       Filed 03/25/19  Entered                                   Desc Main
                                                              Document      Page 8 of 12                                            Exhibit C

Case No.            18-05380                                                                                              Trustee Name: David Leibowitz
Case Name:          WOZNY, TOMASZ S.                                                                                                      Date: 3/12/2019
Claims Bar Date:    08/16/2018

 Claim        Creditor Name            Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                  Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                 Code                                                                      Balance

      4   AMERICAN EXPRESS          Payments to    Allowed      7100-900    $34,906.80           $0.00         $0.00            $0.00            $34,906.80
          NATIONAL BANK             Unsecured
                                    Credit Card
                                    Holders
           c/o Becket and Lee LLP
           PO Box 3001
           Malvern PA 19355-0701
      5   CAPITAL ONE BANK          Payments to    Allowed      7100-900    $14,993.13           $0.00         $0.00            $0.00            $14,993.13
          (USA), N.A. -             Unsecured
          CABELA'S CLUB VISA        Credit Card
                                    Holders
          PO BOX 82609
          LINCOLN NE
          68501-2609

                                                                            $94,120.79           $0.00         $0.00         $0.00               $94,120.79
                                                                CLAIM ANALYSIS REPORT03/25/19 14:46:08           Page No:          3
                   Case 18-05380              Doc 38        Filed 03/25/19  Entered                      Desc Main
                                                             Document      Page 9 of 12                               Exhibit C

Case No.            18-05380                                                                                   Trustee Name: David Leibowitz
Case Name:          WOZNY, TOMASZ S.                                                                                         Date: 3/12/2019
Claims Bar Date:    08/16/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         Attorney for Trustee Expenses            $17.52           $17.52        $0.00        $0.00       $0.00                $17.52
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee      $840.00          $840.00        $0.00        $0.00       $0.00               $840.00
         Firm)

         Payments to Unsecured Credit Card     $91,324.37       $91,324.37       $0.00        $0.00       $0.00            $91,324.37
         Holders

         Trustee Compensation                   $1,923.00        $1,923.00       $0.00        $0.00       $0.00              $1,923.00

         Trustee Expenses                         $15.90           $15.90        $0.00        $0.00       $0.00                $15.90
  Case 18-05380            Doc 38     Filed 03/25/19 Entered 03/25/19 14:46:08                 Desc Main
                                       Document     Page 10 of 12


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           18-05380
Case Name:          TOMASZ S. WOZNY
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                   $11,707.41


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                             Remaining balance:                   $11,707.41

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total          Interim           Proposed
                                                                Requested       Payments to          Payment
                                                                                      Date
David P. Leibowitz, Trustee Fees                                 $1,923.00            $0.00          $1,923.00
David P. Leibowitz, Trustee Expenses                                $15.90            $0.00               $15.90
Lakelaw, Attorney for Trustee Fees                                 $840.00            $0.00            $840.00
Lakelaw, Attorney for Trustee Expenses                              $17.52            $0.00               $17.52


                          Total to be paid for chapter 7 administrative expenses:                  $2,796.42
                                                             Remaining balance:                    $8,910.99

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $8,910.99

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                              Total to be paid to priority claims:                     $0.00
                                                             Remaining balance:                    $8,910.99



UST Form 101-7-TFR (5/1/2011)
  Case 18-05380            Doc 38         Filed 03/25/19 Entered 03/25/19 14:46:08              Desc Main
                                           Document     Page 11 of 12



        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $91,324.37 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 9.8 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
           1 Discover Bank                                         $5,576.92            $0.00        $544.16
           2 First National Bank of Omaha                          $8,492.62            $0.00        $828.67
           3 American Express National Bank                       $27,354.90            $0.00       $2,669.16
           4 American Express National Bank                       $34,906.80            $0.00       $3,406.04
           5 CAPITAL ONE BANK (USA), N.A. -                       $14,993.13            $0.00       $1,462.96
             CABELA'S CLUB VISA


                                Total to be paid to timely general unsecured claims:               $8,910.99
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                  $0.00
                                                                 Remaining balance:                   $0.00



UST Form 101-7-TFR (5/1/2011)
  Case 18-05380            Doc 38   Filed 03/25/19 Entered 03/25/19 14:46:08   Desc Main
                                     Document     Page 12 of 12




UST Form 101-7-TFR (5/1/2011)
